Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a standing valve in the housing for admitting well fluid from the well through the well fluid intake into the housing during the lifting stroke of the plunger; a well fluid discharge in the housing; and a travelling valve that moves in unison with the plunger for discharging well fluid from the housing out the well fluid discharge into the string of tubing during the lifting stroke of the plunger.”. However, it is not clear how the pump I both intaking and discharging well fluid on the same stroke. Based on what is shown in FIG. 1, the examiner has treated the second portion of the claim language to read “…and a travelling valve that moves in unison with the plunger for discharging well fluid from the housing out the well fluid discharge into the string of tubing during the retracting stroke of the plunger.”



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (US Patent No. 7,134,499).

Wilson teaches:

limitations from claim 17-18, a method of pumping well fluid from a well (11) with a downhole hydraulic drive comprising: a housing suspended on production tubing (31) in the well, the housing having a housing bore with an upper section (30), a lower section (29) and an intermediate section (27) between the upper and lower sections, the intermediate section having a larger inner diameter than inner diameters of the upper and lower sections (see FIG. 2); a plunger (39, 41, 43) carried reciprocally in the housing between a lifting stroke and a retracting stroke (FIG. 2-3; C. 4 Lines 30-44), the plunger having an upper plunger portion (41) in sliding, sealing engagement with the upper section of the housing bore, the plunger having a lower plunger portion (43) in sliding, sealing engagement with the lower section of the housing bore; a piston (39) on the plunger that moves in unison with the plunger and is in sliding, sealing engagement with the intermediate section of the housing bore; a standing valve (83) in the housing in fluid communication with well fluid in the well (C. 4 Lines 30-44); and a travelling valve (87) that moves in unison with the plunger and is in fluid communication with the production tubing (C. 4 Lines 44-51); the method comprising: supplying hydraulic fluid pressure to the intermediate section of the housing bore below the piston to cause the plunger to move upward in the lifting stroke (C. 3 Lines 26-53); opening the standing valve and closing the travelling valve to lift a column of fluid in the production tubing during the lifting stroke (C. 4 Lines 30-51); then supplying hydraulic fluid pressure to the intermediate section of the housing bore above the piston to push the plunger downward in the retracting stroke (C. 3 Lines 26-53); and closing the standing valve and opening the travelling valve during the retracting stroke (C. 4 Lines 30-51);

limitations from claim 18, wherein: the plunger has a plunger bore (85) extending therethrough; the travelling valve (87) is mounted in the plunger bore; and the standing valve (83) is located below the lower plunger portion (FIG. 2); and the method further comprises: flowing well fluid through the standing valve into the plunger bore during the lifting stroke; and blocking well fluid from flowing downward out of the plunger bore and through the standing valve during the retracting stroke (C. 4 Lines 30-51)




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US Patent No. 7,134,499) in view of Warren (US Patent No. 1,616,773).

Wilson teaches:

limitations from claim 1, an apparatus for pumping well fluid from a well (FIG. 1-4), comprising: a housing for securing to a string (31) of tubing, the housing having a housing bore with an upper section (30), a lower section (29) and an intermediate section (27) between the upper and lower sections, the intermediate section having a larger inner diameter than inner diameters of the upper and lower sections (see FIG. 1A); a plunger (39, 41, 43) carried reciprocally in the housing between a lifting stroke and a retracting stroke (FIG. 2-3; C. 4 Lines 30-44), the plunger having an upper plunger portion (41) in sliding, sealing engagement with the upper section of the housing bore, the plunger having a lower plunger portion (43) in sliding, sealing engagement with the lower section of the housing bore; a piston (39) on the plunger that moves in unison with the plunger and is in sliding, sealing engagement with the intermediate section of the housing bore; a lifting stroke port (from conduit 55) in the housing leading to the intermediate section of the housing bore below the piston; a retracting stroke port (from conduit 59) in the housing leading to the intermediate section of the housing above the piston; a hydraulic pump assembly (19) in fluid communication with the lifting stroke port (55) and the retracting stroke port (59), the hydraulic pump assembly having means (this limitations is treated as a means-plus-function limitation, see paragraphs 33-34 of the applicant’s PGPub for example teaching a directional control valve as an example of the hydraulic fluid switching means; sequencing valve 25 of Wilson is equivalent to such a device) for alternately supplying hydraulic fluid pressure to the lifting fluid port to cause the plunger to move upward, and for supplying hydraulic fluid pressure to the retracting fluid port to push the plunger downward (C. 2 Lines 41-51; C. 3 Lines 26-61); a well fluid intake (81) in the housing; a standing valve (83) in the housing for admitting well fluid from the well through the well fluid intake into the housing during the lifting stroke of the plunger (C. 4 Lines 30-44); a well fluid discharge (30) in the housing; and a travelling valve (87) that moves in unison with the plunger for discharging well fluid from the housing out the well fluid discharge into the string of tubing during the lifting stroke of the plunger (C. 4 Lines 44-51);

Wilson teaches using a pump located downhole (19) to provide a driving fluid for the reciprocating pump motor, rather than a pump adjacent a wellhead;

Warren teaches a down hole pump (see FIG. 1-2) having a piston (24) reciprocated via a hydraulic motor (see cylinder and piston 22-23); and wherein a hydraulic pump (44-45) supplies a drive fluid (via lines 42-43) to the hydraulic motor from a position adjacent a well head (see FIG. 3);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide the driving fluid for the pump of Wilson from a pump located near the wellhead, such as is taught by Warren, in order to allow for access to the pump for maintenance and/or control purposes for example. Further it has been held that the rearrangement of parts requires no more than routine skill in the art (MPEP 2144.04 Section VI. C), in this case moving the hydraulic supply pump to the surface could provide the same function as a below ground pump. The examiner further notes that Wilson teaches that the downhole pump 19 does not necessarily need to be used for purposes other than to supply the hydraulic driving fluid (see C. 5 Lines 55-58), and as such moving the pump would not affect the function of the Wilson pumping assembly.



Wilson further teaches:

limitations from claim 2, further comprising: a retracting stroke fluid line (59) leading from the retracting stroke port to the hydraulic pump assembly;

limitations from claim 3, further comprising: a lifting stroke fluid line (55) leading from the lifting stroke port to the hydraulic pump assembly;

limitations from claim 4, further comprising: a retracting stroke fluid line (59) leading from the retracting stroke port to the hydraulic pump assembly; a lifting stroke fluid line (55) leading from the lifting stroke port to the hydraulic pump assembly; and wherein the means for alternately supplying hydraulic fluid pressure comprises: a directional control valve (25) connected between the retracting stroke fluid line and the lifting stroke fluid line that alternately shifts hydraulic fluid pressure between the lifting stroke fluid line and the retracting stroke fluid line (C. 3 Lines 26-61);

limitations from claim 5, wherein the means for alternately supplying hydraulic fluid comprises: a directional control valve (25) that alternately shifts hydraulic fluid pressure between the lifting stroke port and the retracting stroke port (C. 3 Lines 26-61);

limitations from claim 9, further comprising: a plunger bore (85) extending through the plunger; wherein the travelling valve (87) is mounted in the plunger bore; and the plunger bore is in fluid communication with the standing valve (83) for receiving well fluid from the well fluid intake (C. 4 Lines 44-51);



Regarding claim 10:

Wilson teaches:

limitations from claim 10, an apparatus for pumping well fluid from a well (FIG. 1-4), comprising: a housing for securing to a string (31) of tubing, the housing having a housing bore with an upper section (30), a lower section (29) and an intermediate section (27) between the upper and lower sections, the intermediate section having a larger inner diameter than inner diameters of the upper and lower sections (see FIG. 1A); a plunger (39, 41, 43) carried reciprocally in the housing between a lifting stroke and a retracting stroke (FIG. 2-3; C. 4 Lines 30-44), the plunger having an upper plunger portion (41) in sliding, sealing engagement with the upper section of the housing bore, the plunger having a lower plunger portion (43) in sliding, sealing engagement with the lower section of the housing bore; a piston (39) on the plunger that moves in unison with the plunger and is in sliding, sealing engagement with the intermediate section of the housing bore; a lifting stroke port (from conduit 55) in the housing leading to the intermediate section of the housing bore below the piston; a retracting stroke port (from conduit 59) in the housing leading to the intermediate section of the housing above the piston; a hydraulic pump assembly (19) in fluid communication with the lifting stroke port (55) and the retracting stroke port (59), the hydraulic pump assembly having means (this limitations is treated as a means-plus-function limitation, see paragraphs 33-34 of the applicant’s PGPub for example teaching a directional control valve as an example of the hydraulic fluid switching means; sequencing valve 25 of Wilson is equivalent to such a device) for alternately supplying hydraulic fluid pressure to the lifting fluid port to cause the plunger to move upward, and for supplying hydraulic fluid pressure to the retracting fluid port to push the plunger downward (C. 2 Lines 41-51; C. 3 Lines 26-61); a well fluid intake (81) in the housing; a standing valve (83) in the housing for admitting well fluid from the well through the well fluid intake into the housing during the lifting stroke of the plunger (C. 4 Lines 30-44); a well fluid discharge (30) in the housing; and a travelling valve (87) that moves in unison with the plunger for discharging well fluid from the housing out the well fluid discharge into the string of tubing during the lifting stroke of the plunger (C. 4 Lines 44-51); a retracting stroke fluid line (59) leading from the retracting stroke port to the hydraulic pump assembly for supplying hydraulic fluid pressure from the hydraulic pump to the retracting stroke port to cause the plunger to move downwards in a retracting stroke (C. 3 Lines 41-53); a lifting stroke fluid line (55) leading from the lifting stroke port to the hydraulic pump assembly for supplying hydraulic fluid pressure from the hydraulic pump to the lifting stroke port to cause the plunger to move upwards in a lifting stroke (C. 3 Lines 41-53);

Wilson teaches using a pump located downhole (19) to provide a driving fluid for the reciprocating pump motor, rather than a pump adjacent a wellhead;

Warren teaches a down hole pump (see FIG. 1-2) having a piston (24) reciprocated via a hydraulic motor (see cylinder and piston 22-23); and wherein a hydraulic pump (44-45) supplies a drive fluid (via lines 42-43) to the hydraulic motor from a position adjacent a well head (see FIG. 3);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide the driving fluid for the pump of Wilson from a pump located near the wellhead, such as is taught by Warren, in order to allow for access to the pump for maintenance and/or control purposes for example. Further it has been held that the rearrangement of parts requires no more than routine skill in the art (MPEP 2144.04 Section VI. C), in this case moving the hydraulic supply pump to the surface could provide the same function as a below ground pump. The examiner further notes that Wilson teaches the downhole pump 19 does not necessarily need to be used for purposes other than to supply the hydraulic driving fluid (see C. 5 Lines 55-58), and as such moving the pump would not affect the function of the Wilson pumping assembly.



Wilson further teaches:

limitations from claim 11, wherein: the hydraulic pump assembly includes a directional control valve (25) that alternately supplies hydraulic fluid pressure to the lifting stroke fluid line and to the retracting stroke fluid line (C. 3 Lines 26-61);

limitations from claim 12, wherein the inner diameter of the lower section (44) of the housing bore is at least equal to the inner diameter of the upper section of the housing bore (see FIG. 2);

limitations from claim 13, wherein the standing valve (83) is mounted in the lower section of the housing bore (see FIG. 2);



Regarding claims 19-20:

Wilson teaches using a pump (19) to provide a driving fluid for the reciprocating pump motor and alternately supplying hydraulic fluid pressure from the pump to the intermediate section via a shiftable control valve (25; C. 3 Lines 26-61), but teaches a downhole hydraulic pump (19) rather than a pump adjacent a wellhead;

Warren teaches a down hole pump (see FIG. 1-2) having a piston (24) reciprocated via a hydraulic motor (see cylinder and piston 22-23); and wherein a hydraulic pump (44-45) supplied a drive fluid (via lines 42-43) to the hydraulic motor from a position adjacent a well head (see FIG. 3);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide the driving fluid for the pump of Wilson from a pump located near the wellhead, such as is taught by Warren, in order to allow for access to the pump for maintenance and/or control purposes for example. Further it has been held that the rearrangement of parts requires no more than routine skill in the art (MPEP 2144.04 Section VI. C), in this case moving the hydraulic supply pump to the surface could provide the same function as a below ground pump. The examiner further notes that Wilson teaches the downhole pump 19 does not necessarily need to be used for purposes other than to supply the hydraulic driving fluid (see C. 5 Lines 55-58), and as such moving the pump would not affect the function of the Wilson pumping assembly.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches downhole hydraulically driven pumps: US 1616773, 3779671, 4925374, 3922116, 4880363, 2837029.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746